

116 HR 2370 IH: House Intern Pay Act of 2019
U.S. House of Representatives
2019-04-25
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I116th CONGRESS1st SessionH. R. 2370IN THE HOUSE OF REPRESENTATIVESApril 25, 2019Mr. Smith of Washington (for himself, Ms. Norton, Mr. Scott of Virginia, Mr. Beyer, Ms. McCollum, Ms. DeGette, Ms. Speier, Mr. McGovern, Mr. Ted Lieu of California, Mr. Grijalva, Mr. Meeks, Ms. Ocasio-Cortez, Ms. Wilson of Florida, Mr. Case, Mr. García of Illinois, Mr. Raskin, Mr. Johnson of Georgia, Mr. Blumenauer, Ms. Schakowsky, Mrs. Lawrence, Mr. Brown of Maryland, Mr. Cisneros, Ms. Sewell of Alabama, Mr. Trone, Mrs. Kirkpatrick, Ms. Mucarsel-Powell, Mr. Pocan, Mr. Nadler, Ms. Jayapal, Mr. Gomez, Ms. Houlahan, Ms. Tlaib, Ms. Scanlon, Mrs. Hayes, Mr. Levin of Michigan, Ms. Pressley, Ms. Shalala, Mr. Moulton, Mr. Khanna, Mrs. Carolyn B. Maloney of New York, and Ms. Kaptur) introduced the following bill; which was referred to the Committee on House AdministrationA BILLTo provide an allowance to offices of Members of the House of Representatives which shall be
			 available for the compensation of interns, and for other purposes.
	
 1.Short titleThis Act may be cited as the House Intern Pay Act of 2019. 2.Allowance for compensation of interns in House Member offices (a)Establishment of allowanceThere is established for the House of Representatives an allowance which shall be available for the compensation of interns who serve in the offices of Members of the House of Representatives during a calendar year.
			(b)Amount per office; allocation of unused allowances among other offices
 (1)AmountThe amount of the allowance under this section with respect to the office of a Member of the House of Representatives for a calendar year shall be established by the Committee on House Administration of the House of Representatives, and (subject to the allocation described in paragraph (2)) shall be an equivalent amount for all such offices.
				(2)Allocation of unused allowances
 (A)In generalIf, by not later than the applicable deadline described in subparagraph (B), an office of a Member of the House of Representatives does not certify to the Committee on House Administration that the office will use the entire amount of the allowance established for the office under this section with respect to a calendar year, the Committee may allocate the unused portion of such office’s allowance among the allowances established for other offices of the House for such calendar year.
 (B)Applicable deadlineThe applicable deadline described in this subparagraph with respect to a calendar year is such date established by the Committee on House Administration which is not earlier than January 31 of the year and not later than June 30 of the year.
					(c)Minimum compensation rate
 (1)RequirementEach intern who is compensated under the allowance under this section shall be paid for each pay period at a rate which is equal to or greater than the minimum compensation rate for the pay period.
 (2)DefinitionIn paragraph (1), the minimum compensation rate for a pay period is equal to— (A)in the case of pay periods occurring during the first fiscal year in which this Act is in effect, $15 per hour; and
 (B)in the case of pay periods occurring during any succeeding fiscal year, the rate applicable under this paragraph for pay periods occurring during the previous fiscal year increased by the estimated percentage change in the Consumer Price Index for All Urban Consumers (as published by the Department of Labor) for the most recent fiscal year preceding such fiscal year.
 (d)Benefit exclusionSection 104(b) of the House of Representatives Administrative Reform Technical Corrections Act (2 U.S.C. 5321(b)) shall apply with respect to an intern who is compensated under the allowance under this section in the same manner as such section applies with respect to an intern who is compensated under the Members’ Representational Allowance.
 (e)No effect on payment of interns under Members’ Representational AllowanceNothing in this section may be construed to affect the use of the Members’ Representational Allowance for the compensation of interns, as provided under section 104 of the House of Representatives Administrative Reform Technical Corrections Act (2 U.S.C. 5321).
 (f)RegulationsThis section shall be carried out in accordance with regulations promulgated by the Committee on House Administration of the House of Representatives, including regulations to establish the timing and procedures for the allocation of amounts of unused portions of allowances under subsection (b)(2).
 (g)Conforming amendmentSection 120 of the Legislative Branch Appropriations Act, 2019 (2 U.S.C. 5322a) is hereby repealed. (h)DefinitionsIn this section—
 (1)the term intern has the meaning given such term in section 104(c)(2) of the House of Representatives Administrative Reform Technical Corrections Act (2 U.S.C. 5321(c)(2)); and
 (2)the term Member of the House of Representatives means a Representative in, or a Delegate or Resident Commissioner to, the Congress. 3.Authorization of appropriationsThere are authorized to be appropriated to carry out this section—
 (1)for the first fiscal year in which this Act is in effect, $13,759,200, to be allocated on a pro rata basis for each day of such fiscal year which occurs after the date of the enactment of this Act; and
 (2)for each succeeding fiscal year, the amount authorized under this section for the previous fiscal year increased by the estimated percentage change in the Consumer Price Index for All Urban Consumers (as published by the Department of Labor) for the most recent fiscal year preceding such fiscal year.
 4.Effective dateThis Act and the amendments made by this Act shall take effect on the date of the enactment of this Act, and shall apply to the pay period which is in effect on such date and each succeeding pay period.
		